436 So. 2d 415 (1983)
ELLIOTT ENTERPRISES, INC. and Salvation Ltd., Inc., Appellants,
v.
Joseph SEROTA and Rose Serota, Appellees.
No. 83-596.
District Court of Appeal of Florida, Third District.
August 23, 1983.
Myers, Kenin, Levinson, Ruffner, Frank & Richards and William M. Grodnick, Miami, for appellants.
No appearance, for appellees.
Before SCHWARTZ, C.J., and NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
The appellants, Elliott Enterprises, Inc. and Salvation Ltd., Inc., defendants and cross-defendants in the trial court, moved to dismiss the crossclaims filed against them by the Serotas on the ground of insufficiency of service of process, namely, that service by summons, not (as was done) by mail, was required. The trial court denied the motion, and pursuant to Florida Rule of *416 Appellate Procedure 9.130(a)(3)(C)(i), the appellants appeal.
We reverse the order under review upon the authority and reasoning of Fundaro v. Canadiana Corporation, 409 So. 2d 1099 (Fla. 4th DCA 1982), which unequivocally holds that crossclaims against co-defendants require service by summons unless, which is not the case here, that requirement is waived. Id. at 1100.
Reversed with directions to dismiss the crossclaims for insufficiency of service of process.